DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed 3/16/2022, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 3/16/2022 have been fully considered but they are not fully persuasive.  With regards to the claim objections, Applicant’s amendments have addressed the issue and is therefore withdrawn.  With regards to the 35 U.S.C. §103 Rejection Applicant’s assumption regarding the reference Hamilton US 2017/0328675 is correct.  Applicant argues that the cited prior art fails to teach 	“As used herein, a ballistic calculator is used to convert environmental data and target information into a trajectory correction used to hit a target. A ballistic calculator predicts the trajectory of a projectile, and is used to compensate for physical effects in order to increase the probability of the projectile reaching the intended target. The terms "ballistic calculator," "ballistic solver," "ballistic application," and "ballistic engine" are used interchangeably.”	However Examiner views that the prior art does teach a ballistic calculator since the cited prior art calculate using ballistic algorithms for improved ballistic compensation for wind.  	Examiner recommends scheduling an interview to discuss what Applicant views as a ballistic calculator and to discuss possible amendments to clarify such an interpretation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 2016/0091282 A1) in view of Hamilton (US 2017/0328675 A1).
	With respect to Claim 1 Baker teaches	A system comprising (See Fig 3)	a rangefinder having a memory unit (See Para[0045] )with in an inactive state and a communication protocol configured to communicate with a mobile device (See Fig 3 and Para[0054]), the mobile device being configured to allow a user to activate a ballistic calculator from the memory unit of the rangefinder (See Para[0057]).	However Baker is silent to the language of	two or more ballistic calculators	activate one of the tow or more ballistic calculators, 	wherein only one of the two more ballistic calculators is activated at a time.	Nevertheless Hamilton teaches	two or more ballistic calculators (The types of variables and features that may be adjusted in menu mode using the multi-position button 220 include, but are not limited to, the profile, wind speed, ballistic coefficient, muzzle velocity, drag standard, sight height and zero range. In some embodiments, the parameters of the rangefinder 200 that can be adjusted or for which data can be entered could be classified as menu options 402 and menu selections 404. For example, menu option 402 could be the parameter or variable itself, such as range units 430, or ballistic coefficient 475 as examples. Menu selection 404 would then be the selected value or data input for that parameter, and could be provided by scrolling or clicking through options that could be selected, or could even be entered manually into rangefinder 200 itself or through data input from another device. In the range unit example (in FIG. 17), the menu option 402 allows for the selection of range units, and the user can choose from menu selections 404 for yards or meters. )	activate one of the tow or more ballistic calculators (See Para[0061]), 	wherein only one of the two more ballistic calculators is activated at a time (See Para[0061]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Bake and have two or more ballistic calculators and wherein in only one of the two ballistic calculate is activated at a time .such as that of Hamilton.	One of ordinary skill would have been motivated to modify Baker because having two calculators would allow one to get accurate results depending on the available information and would be specified for each desired user setting for custom settings for each user..		With respect to Claim 2 Baker teaches	The system of claim 1, 	further comprising a weather tracker device (See Fig 2 Component 230 Weather sensor) configured to send information to the mobile device and receive information from the mobile device (See Para[0054]).	With respect to Claim 3 Baker teaches	The system of claim 1, 	further comprising a navigation device (See Fig 2 Component 231 GPS transceiver ) configured to send information to the mobile device and receive information from the mobile device (See Para[0054]).
	With respect to Claim 4 Baker teaches	The system of claim 1, 	further comprising a viewing optic configured to send information to the mobile device and receive information from the mobile device. (See Fig 14)	With respect to Claim 5 Baker is silent to the language of	The system of claim 1, 	wherein the mobile device is configured to communicate user setup information to the rangefinder.	Nevertheless Hamilton teaches	wherein the mobile device is configured to communicate user setup information to the rangefinder (See Para[0067]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Baker wherein the mobile device is configured to communicate user setup information to the rangefinder and such as that of Hamilton.	One of ordinary skill would have been motivated to modify Baker to allow user specific information and thus allowing customizability. 	With respect to Claim 6 Baker is silent to the language of	The system of claim 5, 	wherein user setup information is selected from the group consisting of: device pairing; device settings; selection of firearm settings; selection of bullet settings; selection of drag models; selection and management of user profiles; environmental sensors; wind bearing capture; compass calibration; single and multiple ballistic display; selection and management of range card profiles; and target parameters.	Nevertheless Hamilton teaches	wherein user setup information is selected from the group consisting of: device pairing; device settings; selection of firearm settings; selection of bullet settings; selection of drag models; selection and management of user profiles; environmental sensors; wind bearing capture; compass calibration; single and multiple ballistic display; selection and management of range card profiles; and target parameters. (See Para[0067]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Baker and use user setup information and such as that of Hamilton.	One of ordinary skill would have been motivated to modify Baker to allow user specific information and thus allowing customizability.	With respect to Claim 7 Baker teaches	A system comprising (See Fig 3)	a rangefinder having a memory unit (See Para[0045]  with  in an inactive state and a communication protocol configured to communicate with a ballistic hub (See Fig 3 and Para[0054]), the ballistic hub being configured to allow a user to activate a ballistic calculator from the memory unit of the rangefinder (See Fig 3 Para[0045]).	However Baker is silent to the language of	two or more ballistic calculators	Nevertheless Hamilton teaches	two or more ballistic calculators (See Fig 3A and Component 504 and 516 and Para[0054]-[0055] Ranging system 504 uses a laser beam to determine the distance to an object or to a target 500, and operates by sending a laser pulse towards target 500 and measuring the time taken by the pulse to be reflected off the target and returned. An inertial navigation unit 516 may be used in the rangefinder 200 connection with ballistics information to calculate information concerning bullet trajectory, hold over, or other variables that may be of interest to the user. )	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Bake and have two or more ballistic calculators such as that of Hamilton.	One of ordinary skill would have been motivated to modify Baker because having two calculators would allow one to get accurate result depending on the available information.	With respect to Claim 8 Baker teaches	The system of claim 7, 	wherein the ballistic hub and the rangefinder communicate through Bluetooth communication. (See Para[0045])	With respect to Claim 9 Baker teaches	The system of claim 7, 	wherein the ballistic hub is configured to communicate to the rangefinder without using internet or cellular connectivity. (See Para[0045])	With respect to Claim 10 Baker teaches	The system of claim 7 	wherein the ballistic hub is configured to communicate with a weather tracker device. (See Fig 2 Component 230 Weather sensor and Para[0054])	With respect to Claim 11 Baker teaches	The system of claim 7, 	wherein the ballistic hub is configured to communicate with a viewing optic (See Fig 14 and Para[0095]).	With respect to Claim 12 Baker teaches	The system of claim 7, 	wherein the ballistic hub is configured to communicate with a navigation system (See Fig 2 Component 231 GPS receiver).	With respect to Claim 13 Baker teaches	The system of claim 7, 	wherein the ballistic hub is configured to communicate with a mobile device (See Fig 3 and Para[0058])

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 2016/0091282 A1) in view of Hamilton (US 2017/0328675 A1) as applied to claim 7 above, and further in view of Teetzel (US 2019/0249958 A1).
	With respect to Claim 14 Baker is silent to the language of	The system of claim 7, 	wherein the ballistic hub is contained with a fob.	Nevertheless Teetzel teaches	wherein the ballistic hub is contained with a fob. (See Para[0103])	With respect to Claim 15 Baker is silent to the language of	The system of claim 14, 	wherein the fob has a height of 3 inches or less, a width of 3 inches or less and depth of 1 inch or less.	Nevertheless Teetzel teaches 	a fob as shown in Fig 12 Component 500 and Para[0103].	It would have been an obvious matter of design choice, wherein the fob has a height of 3 inches or less, a width of 3 inches or less and depth of 1 inch or less, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  Such a size would make it portable.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Sammut (WO 2014/110262 A2) teaches a that system has a processor comprising ballistics computer program for analyzing information to accurately aim a firearm at a target using a target acquisition device with a reticle. The ballistics computer program uses information regarding external conditions, the firearm, a projectile, the target acquisition device, the reticle, a shooter, ballistics drag model and retardation coefficient, where the target is greater than 1000 yards from the shooter. The ballistics computer program includes automatic input of projectile information by selecting stored projectile information.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



	/YOSHIHISA ISHIZUKA/           Primary Examiner, Art Unit 2863